Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 29 and 31 directed to an invention non-elected without traverse.  Accordingly, claims 29 and 31 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest a laminated glass having the claimed stress profile in which the thickness of the intermediate portion is at least 92% of the clad layer, or the thickness of the outer DOL is at most 8% of the thickness of the compressive region.  Applicants’ arguments filed 16 February 2021 are deemed persuasive.  Moreover, Omori et al. (the closest prior art) teaches that the addition of the ion exchange outer compressive layer is added to improve the flexural strength of the laminate.  See paragraphs [0010]-[0012] of the newly cited translation of the foreign equivalent TW 201326060.  This disclosure in combination .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376.  The examiner can normally be reached on Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/David Sample/Primary Examiner, Art Unit 1784